
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.33.2



AMENDMENT NUMBER ONE TO
THE COCA-COLA COMPANY BENEFITS PLAN
FOR MEMBERS OF THE BOARD OF DIRECTORS


        THIS AMENDMENT to The Coca-Cola Company Benefits Plan for Members of the
Board of Directors (the "Plan") is adopted by The Coca-Cola Company Benefits
Committee (the "Committee").


W I T N E S S E T H:


        WHEREAS, Section 7.01 of the Plan provides that the Committee may amend
the Plan at any time; and

        WHEREAS, the Committee wishes to amend the Plan to address the use and
disclosure of protected health information.

        NOW, THEREFORE, the Committee hereby amends the Plan as follows:

        Effective April 14, 2003, the following new Article IX shall be added:


Article IX
Protected Health Information


        Article IX is only applicable to medical, dental and employee assistance
program benefits.

        9.01    Use and Disclosure of Protected Health Information.    

        The Plan will use and disclose protected health information (PHI) for
purposes related to the treatment through, payment for, and operation of health
care functions. The Plan will disclose PHI to the Company only after receipt of
proper confirmation from the Company that the Plan document has been amended to
incorporate the following provisions and/or conditions relating to the use and
disclosure of PHI.

        (a)    Payment    for health care functions includes those activities
undertaken by or performed on behalf of the Plan to obtain premiums or to
determine or fulfill its responsibility for coverage and provision of benefits
under the Plan with respect to an individual to whom health care services are
provided. Activities that constitute payment activities include, but are not
limited to, the following activities:

1.Determination of eligibility or coverage (including the determination of cost
sharing amounts);

2.Coordination of benefits;

3.Adjudication or subrogation of health benefit claims;

4.Risk adjusting amounts due based upon enrollee health status and demographic
characteristics;

5.Billing, claims management, collection activities, obtaining payment under a
contract for reinsurance (including stop-loss insurance and excess of loss
insurance), and related health care data processing;

6.Review of health care services with respect to medical necessity, coverage
under a health plan, appropriateness of care, or justification of charges;

7.Utilization review activities, including precertification and preauthorization
of services, concurrent and retrospective review of services; and

8.Disclosure to consumer reporting agencies of any of the following health
information relating to collection of premiums or reimbursement:

(i)Name and address;

--------------------------------------------------------------------------------

(ii)Date of birth;

(iii)Social Security Number;

(iv)Payment history;

(v)Account number; and

(vi)Name and address of the health care provider and/or health plan.

        (b)    Health Care Operations    include, but are not limited to, the
following activities:

1.Conducting quality assessment and improvement activities, including outcomes
evaluation and development of clinical guidelines (provided that the obtainment
of generalizable knowledge is not the primary purpose of any studies resulting
from such activities);

2.Population-based activities relating to the improving health or reducing
health care costs, protocol development, case management and care coordination,
and contacting of health care providers and patients with information about
treatment alternatives (and related functions that do not include treatment);

3.Reviewing the competence or qualifications of health care professionals,
evaluating practitioner and provider performance, health plan performance,
conducting training programs for students, trainees, or practitioners in areas
of health care, and training of non-health care professionals;

4.Accreditation, certification, licensing, or credentialing activities;

5.Underwriting, premium rating, and other activities relating to the creation,
renewal or replacement of a contract of health insurance or health benefits, and
ceding, securing, or placing a contract for reinsurance of risk relating to
claims for health care (including stop-loss insurance and excess of loss
insurance);

6.Conducting or arranging for medical review, legal services, and auditing
functions (including fraud and abuse detection and compliance programs);

7.Business planning and development, such as conducting cost- management and
planning-related analyses related to managing and operating the Plan, including
formulary development and administration, development or improvement of methods
of payment or coverage policies;

8.Business management and general administrative activities of the Plan,
including (but not limited to):

(i)Management activities relating to implementation of and compliance with the
requirements of HIPAA's administrative simplification regulations;

(ii)Customer service, including the provision of data analyses for policy
holders or other customers (provided that protected health information is not
disclosed to such policy holder or customer);

(iii)Resolution of internal grievances;

(iv)Due diligence in connection with the sale or transfer of assets to a
potential successor in interest (if the potential successor in interest is a
covered entity under HIPAA or will become a covered entity following the sale or
transfer); and

(v)Creating de-identified health information, fundraising for the benefit of the
covered entity, and marketing for which an individual authorization is not
required.

        9.02    Use and Disclosure of PHI as Required by Law or as Permitted by
Authorization of the Participant or Beneficiary.    With authorization, the Plan
will disclose PHI to the other plans sponsored by the Company for purposes
related to administration of these plans.

--------------------------------------------------------------------------------


        9.03    Conditions relating to the Use and Disclosure of PHI by the
Company the Company agree to the following conditions relating to the use and
disclosure of PHI:    

(a)The Company will not use or further disclose PHI other than as permitted or
required by the Plan document or required by law;

(b)The Company will ensure that any agents, including subcontractors, to whom it
provides PHI received from the Plan agree to the same restrictions and
conditions that apply to the Company with respect to such PHI;

(c)The Company will not use or disclose PHI for employment-related actions or
decisions or in connection with any other benefit or employee benefit plan of
the Company (unless authorized to do so by the individual);

(d)The Company will report to the Plan any use or disclosure of PHI that is
inconsistent with the uses or disclosures provided for in the Plan document of
which the Company becomes aware;

(e)The Company will make PHI available to the individual in accordance with the
access requirements of HIPAA;

(f)The Company will make PHI available to the individual for amendment and
incorporate any amendments to PHI in accordance the amendment requirements of
HIPAA;

(g)The Company will make available such information as is required to provide an
accounting of disclosures in accordance with the requirements of HIPAA;

(h)The Company will make its internal practices, books, and records relating to
the use and disclosure of PHI received from the Plan available to the Secretary
of Health and Human Services for purposes of determining compliance by the Plan
with the requirements of HIPAA;

(i)The Company will, if feasible, return or destroy all PHI received from the
Plan that the Company still maintains in any form and retain no copies of such
PHI when no longer needed for the purpose for which the disclosure was made.
Where such return or destruction is not feasible, the Company will limit further
uses or disclosures to those purposes that make the return or destruction of the
PHI infeasible.


        9.04    Establishment and Maintenance of Adequate Separation between the
Company.    In accordance with the requirements of HIPAA, only the following
employees/classes of employees will be given access to PHI to be disclosed:


Barbara Gilbreath
 
Sharon Ray
 
Leah Thomason
Jill Welch
 
Angela Green
 
Cheryl Lee
Inga Vaystikh Smith
 
Ann Kroboth
 
Sandy Lewis
Lisa Bremmer
 
Porcha Cook
 
Lisa Taylor

        The persons described above will only have access to and use PHI for
purposes of Plan administration functions that the Company performs for the
Plan.

        9.05    Noncompliance by Plan Administrative Personnel:    In the event
that the employee/class of employees described in subsection 9.04 above fail to
comply with the terms of the Plan document, the Company shall provide an
effective mechanism for the resolution of any such noncompliance issues, to
include disciplinary measures.

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Committee has adopted this Amendment on the date
shown below, but effective as of the dates indicated above.

    The Coca-Cola Company Benefits Committee
 
 
By
/s/  BARBARA S. GILBREATH            

--------------------------------------------------------------------------------


 
 
Date
4/15/2003      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.33.2



AMENDMENT NUMBER ONE TO THE COCA-COLA COMPANY BENEFITS PLAN FOR MEMBERS OF THE
BOARD OF DIRECTORS
W I T N E S S E T H
Article IX Protected Health Information
